Judgment unanimously affirmed, without costs. Memorandum: It is conceded by all of the parties that the charge, relating to the City Ordinance *629placing upon the property owner the duty to have the sidewalk in front of his property free of ice and snow by 9 o’clock in the morning, was erroneous. However, upon this record we find that this was not so prejudicial as to warrant a reversal. (Appeal from judgment of Erie Trial Term dismissing complaint in negligence action.) Present — 'Williams, P. J., Goldman, Henry, Del Vecehio and Marsh, JJ.